Coopee, J.,
delivered the opinion of the court.
The court erred in modifying the first instruction asked by the *181plaintiff and in giving the instruction asked by the defendant. There is nothing in the testimony from which the jury were warranted in finding that any fraud had been perpetrated on Therrell by Enochs, and it was error to submit such issue for their determination. The legal title to the note sued on was in Enochs alone, notwithstanding the fact that Woodward was a joint owner with him in the mule for which the first note was given, Parker v. Macomber, 18 Pick. 505, and payment should have been made to him or to his agent authorized to receive the same. Parsons on Notes and Bills 210.

Judgment reversed.